Citation Nr: 1710533	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as patella tendonitis, to include as secondary to a service-connected right leg disability.

2.  Entitlement to service connection for a back disorder, claimed as secondary to the left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded these claims for additional development in August 2012, May 2014, and February 2015.  Thereafter, in January 2016, the Board denied the claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's January 2016 decision and remanded the case for action consistent with the JMR.

Subsequently, the Board remanded these claims for additional development again in August 2016.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and is not caused or aggravated by the Veteran's service-connected right leg disability.
2.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and is not caused or aggravated by the Veteran's service-connected right leg disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a back disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a November 2007 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's Air Force Academy records, service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and considered.  In this regard, the Veteran stated in an October 2011 correspondence that relevant records were located at the Maxwell Health Care Clinic, Maxwell Airforce Base, and the VA Medical Center (VAMC) in Montgomery, Alabama.  Subsequently, additional VAMC records from Montgomery, Alabama were associated with his Virtual VA file in February 2013, STRs from the Maxwell Airforce Base were added to the file in May 2014, and records from the Maxwell Health Care Clinic were associated with the file in October 2014.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations and/or opinions in regard to these claims in December 2007, October 2012, November 2014, April 2015, and September 2016.  The Board notes that the Veteran and his representative both submitted statements in December 2014 reporting that the November 2014 VA examination was insufficient to decide the claims on appeal because the examiner did not conduct an adequate examination of his left knee, stated erroneously that the Veteran was service-connected for rheumatic heart disease, and did not discuss whether his left knee disorder was caused or aggravated by his service-connected right leg disabilities.  Subsequently, a thorough VA examination of the Veteran's left knee and back was performed in April 2015 and an additional VA opinion from the April 2015 examiner was obtained in September 2016.  The Board finds this examination and the examiner's opinions are adequate to decide the issues as they are predicated on an interview with the Veteran, a review of the record, and a physical examination with diagnostic testing.  In addition, this examiner considered the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for all conclusions reached which relied on and citied to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Board notes that the Veteran's representative submitted a statement in July 2012 in which he reported that the Veteran was service-connected for neuropathy of all four of his extremities and that the AOJ had not obtained a medical opinion addressing whether such neuropathy caused or aggravated the Veteran's left knee disorder.  However, outside of this statement, there are no reports or medical findings indicating a connection between such neuropathy and his left knee disorder in the record.  In this regard, a mere conclusory generalized lay statement that a service-connected disability caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that an additional VA examination and/or opinion is not necessary to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the Board finds there has been substantial compliance with the Board's August 2012, May 2014, February 2015, and January 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in August 2012, the matter was remanded in order to obtain the Veteran's records related his service at the Air Force Academy and afford the Veteran a VA examination in regard to his left knee disorder.  The Veteran's Air Force Academy personnel records were associated with the file in September 2012 and he was afforded a VA examination the following month.  Thereafter, the claims on appeal were remanded again in May 2014 to obtain the Veteran's treatment records from the Air Force Academy and to afford him an additional VA examination of his left knee.  Subsequently, the Veteran's treatment records from the Air Force Academy were associated with the file later in May 2014 and he was afforded an additional VA examination of his left knee in November 2014.  Another remand was necessary in February 2015 to afford the Veteran another VA examination of his left knee.  The Veteran was afforded a VA examination of his left knee and back in April 2015 and, thereafter, the Board denied the Veteran's claims in January 2016.  However, as discussed above, the Court vacated the denial in June 2016.  Thereafter, the Board remanded the claims for an additional VA opinion in regard to whether the Veteran's left knee and back disorders were aggravated by his right leg disability.  Such opinion was obtained in September 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's August 2012, May 2014, February 2015, and January 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that his left knee disorder is related to service or is caused or aggravated by his service-connected right leg disability and that his back disorder is caused or aggravated by his left knee disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Additionally, for Veterans who have served 90 days or more of active service during a war period, or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran does not have a diagnosis of a chronic disease per VA regulations in regard to his left knee or back, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted such disorders.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
As mentioned above, the Veteran contends that his left knee disorder is related to service or is caused or aggravated by his service-connected right leg disability and that his back disorder is caused or aggravated by his left knee disorder.  In this regard, the Veteran reported in his September 2007 claim that his left knee disorder is related to service and that his lower back disorder is secondary to a knee condition.  In a November 2007 statement, the Veteran clarified that he believes his back disorder is caused or aggravated by his left knee disorder.  In March 2008, the Veteran disagreed with the AOJ's denial of the claims on appeal and reported that he had knee pain due to playing football and rugby at the Air Force Academy but that he avoided treatment because it may have prevented him from going to flight school.  He also reported receiving treatment for swollen and painful knee joints in service from 1977 to 1982.  He further stated that he takes pain medication due to his left knee and back disorders and that they limit him in his ability to perform normal activities and exercise.  Then, in December 2014, the Veteran submitted a statement in which he claimed his left knee disorder should be considered for secondary service connection based on his right leg disability.

At the outset, the Board finds that the competent evidence of record confirms that the Veteran has current left knee and back disorders.  Specifically, a July 2007 treatment record reflects a diagnosis of IT band tendonitis in his left knee.  During the November 2014 VA examination, the Veteran was diagnosed with a left knee strain.  Thereafter, in the April 2015 VA examination, he was diagnosed with patellofemoral pain syndrome in his bilateral knees and a lumbosacral strain.

While the Veteran's STRs do not reveal any complaints, treatment, or diagnoses referable to a back disorder during service, they do contain records related to his left knee.  His STRs indicate that at his August 1977 pre-service screening, the Veteran reported swollen knee joints stemming from high school football injuries, but they had been "treated and resolved, no problems since."  The subsequent examination of the bilateral knees reflected "no weakness, deformity or limitation."  The Veteran also reported experiencing occasional knee pain in service during exercise at examinations in June 1980, April 1981, and May 1982.  The STRs reflect that "no treatment [was] sought" for the bilateral knee pain as it was "not disabling."  At subsequent examinations in July 1992 and May 1994, the Veteran reported that his health was "good" and did not mention any left knee related issues.  Shortly after his discharge from active duty, the Veteran was afforded a VA examination in November 1999.  The Veteran reported a history of right knee pain related to a sports injury, and stated that he had swelling of the left knee when running, but "more so of the right knee."  The examiner also observed that the Veteran's gait was "normal" and, following an examination, opined that his left knee was "unremarkable."  In addition, the examiner noted that there was "no history of any lower back problems at this time."  The Veteran was not diagnosed with a left knee or back disorder at that time.

The Veteran was subsequently afforded an examination in December 2007.  He told the examiner that he sometimes feels unstable due to right leg weakness which caused "a tendency to bear weight on the left knee."  The examiner observed that the Veteran had an antalgic gait, but that there was no evidence in the feet of abnormal weight bearing.  The examiner did not diagnose the Veteran with a left knee or back disorder.  

The Board remanded the claims for another VA examination of the Veteran's left knee in August 2012.  Pursuant to this remand, the Veteran was examined again in October 2012.  The examiner noted treatment records which reflected a September 2007 diagnosis of IT band left patellar tendonitis and found that the Veteran's left knee presented some limitation in range of motion.  However, the examiner also noted that there were no degenerative changes in the Veteran's knee.  The examiner concluded that the Veteran's right femur disability would not affect his left leg and, thus, it was less likely than not that a left knee disorder was proximately due to his service-connected right leg disability.  Subsequently, the Board remanded the claims for an additional VA examination of the Veteran's left knee in May 2014. 

Thereafter, the Veteran was examined in regard to these claims again in November 2014.  During the examination, the Veteran reported he began having left knee pain when he was at the Air Force Academy.  He also reported experiencing flare-ups which caused him an additional decrease in mobility.  The Veteran exhibited some decreased range of motion in his left knee and the examiner diagnosed him with a left knee strain.  The examiner concluded that the Veteran's left knee condition was "less likely than not" related to service because there is no record of any "acute injury...or chronic complaints" of the left knee while he was on active duty.  The examiner further opined that the Veteran's current left knee disorder is "more likely due to typical senescent wear and tear over time since discharge."  However, the examiner did not review the Veteran's full file in conjunction with this examination or discuss the relationship between his left knee disorder and his right leg disability.  Thus, the Board remanded the claims again in February 2015 for another VA examination on the Veteran's left knee.

Subsequently, the Veteran was examined in regard to his left knee and back disorders by a VA examiner in April 2015.  During the examination, the Veteran reported that the onset of left knee pain was "approximately in 2006" and that pain had been recurrent since 2008.  The examiner found his left knee presented abnormal motion and pain with tenderness and diagnosed him with patellofemoral pain syndrome of his bilateral knees.  The Veteran reported onset of back pain in 2006.  The examiner found an x-ray showed "normal appearance of the lumbar spine" and diagnosed the Veteran with a lumbosacral strain.  The examiner concluded that neither the Veteran's left knee disorder nor his back disorder was directly related to service.  She stated that both conditions are "life events," and that there is "no other event, injury or illness identified either in service or out of military service which would provide an etiology" for the disorders.  The examiner also concluded that the Veteran's left knee and back disorders were not caused by a right leg disability because he had no alteration in his gait stemming from any right leg condition, and that even his gait was intermittently altered, his right leg condition would not "exert sufficient biomechanical force" to cause the Veteran's left knee or back conditions.  

A June 2016 JMR from the Court noted that the April 2015 VA examination did not address whether the Veteran's service-connected right knee aggravated the Veteran's left knee.  Thereafter, in September 2016, another VA opinion in regard to these claims was provided by the same examiner who performed the April 2015 examination to address the issue of aggravation.  The examiner concluded that the Veteran's left knee disorder was not aggravated beyond its natural progression due to his service-connected right leg disability.  The examiner reached this conclusion because the Veteran's gait was not altered due to such condition to an extent sufficient to "cause excess prolonged force on his left knee to have worsened" his left knee disorder.  The VA examiner reached the same conclusion with identical rationale in regard to the Veteran's back disorder.  As aggravation of his left knee disorder was not shown, no opinion was required as to a connection between the Veteran's left knee disorder and his back disorder. 

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claims of service connection for the Veteran's left knee and back disorders.  The Board further finds that the April 2015 and September 2016 opinions of the VA examiner, provided after reviewing the claims file and electronic treatment records, are highly probative as they reflect consideration of all relevant facts and the examiner provided detailed rationales for the conclusions reached.  In this regard, the examiner's April 2015 opinion thoroughly supported the conclusions that the Veteran's left knee and back disorders were not directly related to his service or caused by his service-connected right leg disability.  Thereafter, the examiner's September 2016 opinion adequately explained why she found that the Veteran's left knee and back disorders were not aggravated by his service-connected right leg disability.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  

To the extent the Veteran believes that his left knee and back disorders are related to service, or are caused or aggravated by his service-connected right leg disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his left knee and back disorders are not capable of lay observation and require medical expertise to determine.  Specifically, the question of causation of such disorders, to include whether they are the direct result of the Veteran's military service or are caused or aggravated by his service-connected disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Furthermore, while the Veteran is competent to report when relevant symptomatology began, he stated that his left knee pain and back pain began several years after he left service.  Accordingly, the Veteran's opinions as to the etiology of his left knee and back disorders are not competent and consequently are afforded no probative weight.

Therefore, the Veteran's left knee and back disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service, and are not caused or aggravated by his service connected right leg disability.   Consequently, service connection for such disorders is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


